Citation Nr: 0015899	
Decision Date: 06/15/00    Archive Date: 06/22/00

DOCKET NO.  98-15 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Michael J. Mooney, Attorney


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from April 1982 to 
September 1988.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which denied the claim on appeal.

In a decision dated in September 1999, the Board affirmed the 
RO's denial of the issue.  Subsequently, the veteran appealed 
the Board's decision to the United States Court of Appeals 
for Veterans Claims (the Veterans Claims Court).  In 
February 2000, the parties filed a Joint Motion for Remand 
and To Stay Further Proceedings.  By Order entered February 
22, 2000, the Court vacated the Board's September 1999 
decision and remanded the case pursuant to 38 U.S.C.A. 
§ 7252(a).  


REMAND

As an initial matter, the Board finds that a determination 
with respect to well-groundedness need not be made in this 
instance as the development needed is mandated by an Order of 
the Veterans Claims Court.  Accordingly, in light of the 
Veterans Claims Court's February 2000 Order, the Board finds 
that due process requires a remand of the case.  
Specifically, the veteran should be provided with the 
opportunity to associate additional medical opinions and any 
other supporting evidence with the claims file, including 
treatment records from his private treating chiropractor.

Further, given the current posture of the claim, the Board 
finds that a VA examination in necessary in order to again 
address the medical issue of whether the veteran's low back 
disorder is related to an alleged injury in service.  
Finally, in order to make certain that all records are on 
file, while the case is undergoing other development, a 
determination should be made as to whether there has been 
recent medical care, and whether there are any additional 
records that should be obtained.  

In view of the foregoing, this case is REMANDED for the 
following actions:

1.  The veteran should be asked to 
identify the source of any treatment for 
his low back disorder, not already 
associated with the claims file, 
including treatment records from his 
chiropractor, Dr. Myhree, and provide any 
necessary authorization for release of 
medical records.  The RO should obtain 
and associate with the claims file any 
such records identified by the veteran.  
If records are not available, the RO 
should so indicate.

2.  Thereafter, the RO should forward the 
veteran's claims file to an appropriate 
specialist for an opinion as to whether 
it is as likely as not that the veteran's 
current low back disability is the result 
of an in-service "muscle sprain vs. 
bruise" injury in 1984, or is due to 
other back trauma or injury, specifically 
a fall in 1986.   The specialist is 
requested to review all pertinent records 
in the claims file, including the service 
medical records, and the medical opinions 
of all private physicians and VA 
examiners.  The opinion must be supported 
by a written rationale and a discussion 
of the facts and medical principles 
involved would be of considerable 
assistance to the Board.

3.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
See Stegall v. West, 11 Vet. App. 268 
(1998) (compliance of a Court or Board 
directive is neither optional nor 
discretionary).  

4.  The RO should then readjudicate the 
issue of entitlement to service 
connection for a low back disorder.  In 
the event the benefits sought are not 
granted, the veteran and his attorney 
should be provided with a supplemental 
statement of the case and afforded a 
reasonable opportunity to respond 
thereto.

The veteran also has the right to submit additional evidence 
and argument on the matter the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  Thereafter, the case should be returned to the Board 
for further appellate consideration.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this claim.  No action is required 
of the veteran until he is notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


